Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      22-DEC-2021
                                                      02:39 PM
                                                      Dkt. 6 OGP


                           SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE CYNTHIA K. McNEFF, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and

 surrender license to practice law in the State of Hawai#i, filed

 by attorney Cynthia K. McNeff, pursuant to Rule 1.10 of the Rules

 of the Supreme Court of the State of Hawai#i (RSCH), and the

 affidavits submitted in support thereof, we conclude that

 Petitioner McNeff has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FURTHER ORDERED that the Clerk shall remove the
name of Petitioner McNeff, attorney number 7015, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, December 22, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2